DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In their response dated 07/07/2022, the applicant traverses the restriction requirement.  The applicant’s arguments were found persuasive and the restriction requirement dated 07/05/22 is withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 10: “the side wall” lacks proper antecedent basis because the parent claims define multiple side walls and it is not clear which side wall is being referenced.
For the purposes of applying art, the examiner shall treat “the side wall” as being the side wall of the cap.
Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2 and 6, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemper (US 2016/0106628).


    PNG
    media_image1.png
    464
    601
    media_image1.png
    Greyscale

Regarding claim 1: Kemper discloses a bottle assembly (800, fig 14)  comprising: a container (802, fig 14) having an open end, a closed end (908, fig 14), a base portion (814, fig 14), and a neck (816, fig 14) together defining a liquid chamber within the container, the container having a central axis, the neck having a rim (at lead line 818, fig 15) defining the open end of the container, wherein the neck of the container comprises external threads (at lead line 924, fig 15) thereon; and a collar assembly (804, ¶¶0063,0065, figs 11, 14 and 15) generally defining a closure for the container, the collar assembly configured for releasable engagement with the neck of the container over the open end thereof, the collar assembly comprising a collar (832, fig 11) and a nipple (830, ¶0065, figs 14 and 15), wherein the collar comprises a side wall (i.e. the skirt portion that extends downward from top plate 850, figs 11, 14 and 15) and internal threads (864, figs 11, 14, 15) for threaded engagement with the external threads of the neck of the container, the side wall having an outer surface (i.e. the surface at lead line 852, fig 11) and an internal surface (i.e. the surface with threads 864, fig 11), the internal threads being disposed on the internal surface (fig 11), wherein the outer surface includes a plurality of elongate grooves (see annotated figure above) extending along the central axis of the container when the collar is secured to the container, the elongate grooves being capable of providing a grip for a user to remove the collar assembly from the container (the grooves are located between raised portion, and the undulations of the outer surface would provide for a better grip surface).
	Regarding claim 2: Kemper discloses that the grooves are equally spaced circumferentially about the side wall (see fig 11).
	Regarding claim 6: Kemper discloses that wherein the collar includes a top panel (850, figs 11, 14 and 15) configured to retain the nipple together with the collar, the side wall depending from the top panel (¶0065).
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nachumi (US 2006/0124573).


    PNG
    media_image2.png
    298
    566
    media_image2.png
    Greyscale
 
Regarding claim 1: Nachumi discloses a bottle assembly comprising: a container (i.e. bottle 101, fig 2) having an open end (111, fig 2), a closed end (bottom of the bottle, fig 2), a base portion (i.e. region ner lead line 101, fig 2), and a neck (i.e. region at/near lead line 111) together defining a liquid chamber within the container, the container having a central axis, the neck having a rim (i.e. top surface of the neck, fig 2) defining the open end of the container, wherein the neck of the container comprises external threads (to the left of lead line 112, fig 3, ¶0015) thereon; and a collar assembly (103 and 102, fig 2) generally defining a closure for the container, the collar assembly configured for releasable engagement with the neck of the container over the open end thereof (fig 3, ¶0015), the collar assembly comprising a collar (102, fig 2) and a nipple (103, fig 2), wherein the collar comprises a side wall (i.e. downwardly extending skirt, fig 2 and 3)  and internal threads (112, fig 3, ¶0015) for threaded engagement with the external threads of the neck of the container, the side wall having an outer surface (i.e. the surface without threads 112) and an internal surface (i.e. the surface with threads 112, fig 3), the internal threads being disposed on the internal surface, wherein the outer surface includes a plurality of elongate grooves (see above annotated figure) extending along the central axis of the container when the collar is secured to the container, the elongate grooves being capable of providing a grip for a user to remove the collar assembly from the container.

	Regarding claim 2: Nachumi discloses that the grooves are equally spaced circumferentially about the side wall (figs 1 and 2).
	Regarding claim 3: Nachumi discloses wherein each groove includes an open first end (called out in above figure) at a bottom of the side wall and a closed second end (called out in above figure) defined by the side wall at a point between the bottom and a top of the side wall.
	Regarding claim 4: Nachumi discloses wherein each groove extends from a bottom of the side wall to beyond a midpoint of the side wall (see above annotated figure).
	Regarding claim 5: Nachumi discloses wherein the width of each groove decreases from the first end to the second end such that the open first end defines a maximum width of each groove and the closed second end defines a minimum width of each groove (as shown in the above annotated figure).
	Regarding claim 6: Nachumi discloses wherein the collar includes a top panel (at lead line 102, fig 2) configured to retain the nipple together with the collar (see fig 3), the side wall depending from the top panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemper in view of Chee (US 2016/0089306).
Regarding claim 7: Kemper, as applied to claim 1 above, discloses all of the limitations except for a cap as claimed. 
Chee discloses a cap (90, fig 1-3) including a closed end (near lead line 98, fig 1), an open end (near lead line 92, fig 1), and a side wall (at lead line 94, fig 1) extending between the closed end and the open end, the closed end, the open end, and the side wall together defining an interior and an exterior of the cap, the cap configured for releasable engagement with the collar assembly (70 and 50, figs 1-3) such that the nipple (70, figs 1-3) is received within the interior of the cap, the side wall including a curved surface defining a recess (104, figs 1-3, ¶0041) for removal of the cap from the collar assembly, wherein the curved surface is concave relative to the exterior of the cap.  The cap is useful for protecting the nipple when not is use from damage or contamination. Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the bottle assembly of Kemper to include a cap, as taught by Chee, so as to protect the nipple from damage and/or contamination when not in use.
With respect to the limitation of the recess being closer to the cap closed end than to the cap open end, this is not taught by Chee.  However, it would only be a simple rearrangement of parts that would be well within the purview of a designer.  Moving the recess closer to the closed end would involve no inventive step and would not change the function the device in any material way (see MPEP 2144.04 VI. C). Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have made the recess of Chee closer to the cap closed end than to the cap open end, as claimed, because it would be a simple rearrangements of parts that would not have a material effect on the operation of the cap and it would be a simple design choice.   
Regarding claim 8: Chee discloses wherein the cap is a dome (fig 1, in as much as the applicant’s cap could be considered a dome) and the side wall is generally curved inward along the extension from the cap open end to the cap closed end such that the cap has a maximum diameter at the open (fig 1) end and a minimum diameter at the closed end (fig 1), wherein the side wall is generally convex relative to the exterior of the cap (fig 1), the curved surface having a radius of curvature that is different than the radius of curvature of the rest of the side wall (see figs 1-3).
Regarding claim 9: Chee discloses wherein the cap includes projection (98, figs 1-3) extending downward from a center of the closed end to engage the nipple when the cap covers the nipple (¶0041).  With respect to the limitation of there being projections (plural), this would be a simple duplication of parts and involve no inventive step.  The cap of Chee would function in the same way with a plurality projects rather than a single projection.  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified Chee to include plural projects, as claimed, because it would have been a simple duplication of parts (see MPEP 2144.04).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemper and Chee, as applied to claim 7 above, in view of Geiger (US 2017/0129657).
Regarding claim 10: Chee, as applied above, teaches that the cap engages the collar with a snap-fit (¶0041) but does not discloses latches.
Geiger, however, discloses a similar outer cap (13, figs 1-2, ¶0041) wherein the side wall includes latches (41, fig 2, ¶0041) extending radially inward from an inner surface of the side wall along the open end, the latches provide a snap-fit engagement of the cap on the assembly (¶0041).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the cap of Chee to include latches, as taught by Geiger, because it is a known a useful way of forming snap connection for a cap.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemper in view of Pyun (US 7,150,370).


    PNG
    media_image3.png
    546
    639
    media_image3.png
    Greyscale

Regarding claim 11: Kemper, as applied to claim 1 above, discloses a vent assembly(884 and 882, figs 12A-15) positionable at least in part on the rim of the container to permit venting of the container during use, the vent assembly comprising: a vent insert (882, figs 12A-15) including an inner portion (910, fig 12b) and an outer portion (912, fig 12a), wherein the outer portion is configured to at least partially rest on the rim of the container (figs 14 and 15), and wherein the inner portion includes an internal vent tube (914, fig 12b) and a lip (916, fig 12b), the lip being cylindrical and extending along the central axis, the lip including a bulge (922, ¶0070, fig 12b) extending circumferentially around the lip; and a receptacle portion (884, fig 13) including a top (886, fig 13) and a tube (890, fig 13), wherein the top is configured to receive the lip of the vent insert (figs 14 and 15, ¶0070), and wherein the bulge is configured to engage the top of the receptacle portion to form a seal between the vent insert and the top (¶0070, figs 14 and 15).
Kemper, as applied above, does not disclose a plurality of bulges.  Pyun, however, discloses a very similar venting assembly with an insert (3000, fig 7) tha has a lip (3300) with multiple bulges (called out above); and a receptacle portion (at lead line 4100, fig 2)  wherein the bulge is configured to engage the top of the receptacle portion to form a seal between the vent insert and the top (fig 8, col. 4 ll. 50-55).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the lip of Kemper to include multiple bulges, as taught by Pyun, because it would have been a simple substitution of one connection means for another known and useful connection means.
Regarding claim 12: the combined teachings of the references disclose all of the limitations including wherein the top includes a cylindrical side wall that defines a reservoir therein (894, fig 13, Kemper and also taught by Pyun fig 8), and wherein each bulge extends continuously around the lip and is configured to engage the top to form a continuous seal between the top and the lip when the lip is received by the top (fig 8 of Pyun, col. 4 ll. 50-55).
Regarding claim 13: Pyun teaches wherein each bulge has a triangular cross-section (see annotated figure above) formed by sloped sides meeting at a peak.
Regarding claim 14: Kemper discloses wherein the vent insert includes a perimeter wall (940, fig 12a) and a lateral vent (934, fig 12a) extending other than parallel to the central axis of the container when the vent assembly is positioned on the rim of the container, the lateral vent being in flow communication with the internal vent tube (figs 14 and 15), wherein the perimeter wall defines at least one vent opening (936, fig 12a) and at least partially defines an annular gap extending (i.e. region between lead lines 944 and 926, fig 12a) circumferentially around the vent insert, wherein the at least one vent opening is in flow communication with the lateral vent and the annular gap such that air is allowed to flow from the annular gap into the lateral vent through the vent opening (see fig 12a, the opening 936 is within the gap which would allow for flow communication).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160354287 discloses a similar vented bottle
US 8579130 discloses a similar vented bottle
US 20090071923 discloses a similar vented bottle


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733